DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-16, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aihara et al. (US 20100287057).
Re claim 1, Aihara et al. teaches:
	A display screen that displays the e-label (e-label 200, FIG. 1+);
	One or more sensors configured to gather situation data associated with the device comprising an electronic signature of an electronic external device identifying the electronic external device (FIG. 4+ and paragraph [0093] + which teaches that a light sensor detects a white LED lighting of the cell phone, which when processed by the shelf label is interpreted as an electronic identifier of the device (presence of the device)).
Though silent to explicitly reciting a logic circuit operably coupled to the display screen and the one or more sensors configured to: detect an appearance modification event triggers based on the situation data which includes the electronic signature, from the one or more sensors 
Re the newly added limitation that the signature identifies a “type” of external device, the Examiner notes that Aihara et al. teaches (paragraph [0095]+) that the detecting of the cell phone can result from detecting an amount of change from the brightness in the surrounding  environment or can be an absolute magnitude of light measurement (white phone illumination).   Additionally, Aihara et al. teaches that the cell phone camera makes a shutter sound at photographing and that a sound or ultrasound that is not audible, can be detected with a switch at the shelf label.  Aihara et al. continues with options for a magnet and magnet sensor at the label to detect the phone, mechanical bumping into the label being detected, and image recognition of a cell phone in range.  Further, Aihara teaches that the shelf label system can sense transmitted radio waves or sensing a temporal change in the image or intensity, and that NFC or FeliCa can be used to obtain cell phone information as a trigger, and that combinations of the above techniques are available.  As a result, Aihara et al. is interpreted to teach identifying the type (cell phone) is present.  As a result of this detection, of a type of device from an electronic 
Re claim 2, the Examiner notes that the situational data such as the detection of the LED from the mobile device, which can only occur at a location close enough to the sensor, is interpreted to read on a location of the device, as it is located in proximity in order for the light to be sensed.
Re claim 3, as discussed above, the display is changed.  This is interpreted to include changing a size/ shape/ position of the label, while also realizing that such changes in display are an obvious matter of design variation/ in order to change the displayed data for aesthetics, viewing, intended use, etc.
Re claim 4, claim 15 recites that brightness, or a change in brightness or sound is used as a trigger.  Additionally, the Examiner notes that it would have been obvious that once the brightness/ change in brightness/ sound is detected, that an appearance modification trigger is triggered to change the display, and subsequently, it would have been obvious that the absence of those triggers would also cause a subsequent change of display back to the original display state, in order to display the original data, which reads on the claim limitations.  The Examiner notes 
Re claim 5, as discussed above re claim 4, the set of appearance parameters can be associated with the switching between the human readable text and the barcode, wherein changing the size/ shape/ layout of such varied information is within the ordinary skill in the art for aesthetics, ease of use, intended use, etc.
Re claim 6, as discussed above, the appearance parameters can be the switching between the barcode and human readable based on the situational data (light being detected and then light not being detected which would have resulted in switching from the barcode to the human readable).
Re claim 9, the use of a microprocessor/CPU is an obvious expedient to control operation of an electronic device such as the e-label.
Re claims 10-16 and 19-21 the limitations have been discussed above re claims 1-6 and 1-2.  Further, re claims 19 and 21, as a mobile phone is obvious to be identified by the mobile phone sound (ultrasound), illumination, imaging, etc. or via NFC/ FeliCa communication, the type of device is interpreted as a scanner, as mobile phones are known to have such functionality, and thus a phone can be interpreted as a scanner because the display (label) is changing to a barcode to be scanned by the scanner/phone upon the sensing/ detecting.    The e-label changes when it detects a phone nearby and changes to a barcode to be read (re claim 21).



Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive in light of the arguments provided above.  The Examiner notes that the claims does not recite that the signature contains a specific data or type of data that is functionally related to the processing of the system, aside from being used to identify the device.  The types of sensing in the prior art are interpreted as signatures that identify the type of device as a scanner/phone.  The use of particular sounds, illumination of white phone light, and NFC based communications are interpreted to identify the type of device, including a scanner, as the label switches its display to one that is to be scanned by a scanner/ phone.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DANIEL I WALSH/            Primary Examiner, Art Unit 2887